Citation Nr: 0119660	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  93-18 053	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office 
in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for malocclusion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1975 
to September 1978, and from December 1978 to September 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Reno, Nevada, 
Department of Veteran's Affairs (VA) Regional Office (RO).  
This appeal was previously before the Board and was remanded 
to the RO in February 1994 and November 1999.  The appeal is 
once again before the Board.

Additionally, in the November 1999 decision, the Board denied 
the veteran's claim of entitlement to service connection for 
bilateral ankle disability.  However, in light of the fact 
that the Board denied that claim on the basis that it was not 
well-grounded, the veteran and his representative are hereby 
advised that said claim may be readjudicated in accordance 
with the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000).  
Therefore, this matter is referred to the RO for appropriate 
action.

The claims of entitlement to service connection for 
malocclusion and left ear hearing loss are addressed in the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the veteran has 
a right ear hearing loss disability in accordance with VA 
standards.

2.  The evidence of record demonstrates that the veteran 
suffers from a right ear hearing loss disability and tinnitus 
that are related to his active military service.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, a 
right ear hearing loss disability was incurred in service.  
38 U.S.C.A. § 1131 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107(b)); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2000).

2.  Resolving all reasonable doubt in favor of the veteran, 
tinnitus was incurred in service.  38 U.S.C.A. § 1131 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102, 
3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records from his first period 
of service (September 1975 through September 1978) are 
unavailable.  Service medical records from his second period 
of service (December 1978 through September 1980) are 
negative for treatment or diagnosis of hearing loss or 
tinnitus.  On the report of medical history associated with 
the veteran's September 1980 separation examination, 
audiometric testing noted "screened at 20 dB ANSI" for both 
ears.

On July 23, 1991, the RO received VA Form 21-526, Veteran's 
Application for Compensation or Pension, wherein the veteran 
claimed service connection for hearing loss and tinnitus, in 
addition to other medical conditions.

On VA examination in January 1992, the veteran reported that 
in 1978 he had been in an explosion, which caused him to lose 
his hearing for about three days.  He also felt dizzy.  He 
indicated that while in service, he was chronically exposed 
to loud noises such as helicopters.  He claimed a constant 
tinnitus, of which he was aware mostly at night.  He felt the 
tinnitus was masked during other times of the day.  On 
audiological evaluation, pure tone threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
25
35
35
LEFT
20
25
20
30
30

Speech recognition was 80 percent correct in the right ear 
and 92 percent correct in the left ear.  The diagnosis was 
mild bilateral hearing loss.

VA outpatient treatment records show that in October 1994, 
the veteran was seen in the ENT Clinic for complaints of 
tinnitus.  At this time, he gave a history of having been 
exposed to loud noise while in service.  Physical examination 
revealed normal tympanic membranes.  The assessment was noise 
induced sensorineural hearing loss.  On evaluation at the 
Audiology Clinic, the veteran reported onset of hearing loss 
in 1977 when exposed to close artillery fire with tinnitus, 
bleeding from the ears and vertigo.  He advised that his 
tinnitus had continued with some change in pitch and 
intensity.  On the occasion of this examination, another 
audiological evaluation was administered, and puretone 
threshold levels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
30
35
40
LEFT
25
25
30
30
40

Speech recognition was 92 percent correct in the right ear 
and 88 percent in the left ear.  These test results were 
unaccompanied by a Summary of Examination for Organic Hearing 
Loss (VA Form 10-2464) completed by the chief of the 
audiology and speech pathology service.  The pertinent 
diagnosis was borderline mild hearing loss.

On audiological evaluation in November 1995, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
30
35
LEFT
20
25
25
30
40

Speech recognition was 96 percent correct in each ear.  These 
test results were unaccompanied by a Summary of Examination 
for Organic Hearing Loss (VA Form 10-2464) completed by the 
chief of the audiology and speech pathology service. The 
diagnosis was unchanged hearing from October 1994.

In November 1995, the veteran testified that during service 
he was exposed to aircraft and weapons fire while in the 
field.  He indicated that he was assigned to a special 
operations group in Special Forces.  According to the 
veteran, this entailed working with all types of operations.  
Mostly, it was weapons, helicopters, artillery, and jet 
fighters.  The veteran indicated that he dealt with combat 
arms extensively.  

During his VA ear disease examination in December 1998, the 
veteran stated that while in service, he was exposed without 
hearing protection to severe howitzer fire where his unit was 
directly under the muzzle end of a large artillery piece.  He 
indicated that he was knocked over by the blast and 
hospitalized.  He was also exposed to live fire exercises, 
helicopter noise, planes and tanks without hearing 
protection.  The veteran reported that he had tinnitus that 
lasted approximately one month, along with an associated 
hearing loss.  He denied any other work related noise 
exposure.

The physical examination in December 1998 revealed that the 
tympanic membranes were clear and mobile bilaterally. Nasal 
examination was clear.  The oral cavity was negative.  
Palpation of the neck was negative. It was noted that an 
audiogram in 1994 showed a moderate bilateral high frequency 
hearing loss to approximately 40 decibels at 4000 hertz. The 
examiner noted that the veteran had significant noise 
exposure resulting in apparent moderate high frequency 
hearing loss.  He indicated that the veteran had no other 
significant noise exposure other than his military service, 
and that this would be consistent given the veteran's 
relatively young age.  The veteran was diagnosed as having 
normal hearing; however, these test results were 
unaccompanied by a Summary of Examination for Organic Hearing 
Loss (VA Form 10-2464) completed by the chief of the 
audiology and speech pathology service. 

A medical report dated in January 2000, shows the veteran was 
seen by Dr. H for hearing problems.  At this time, the 
veteran complained of "crackling" in his right ear, lasting 
three months.  It was noted that he had a history of constant 
tinnitus since service.  His last audiogram was listed as two 
years ago, with mild high frequency loss.  Lastly, it was 
noted that the veteran reported having been involved in an 
artillery blast in 1976.  Notes associated with serial 
audiogram testing of the veteran indicated AS: mild to 
moderate sensorineural hearing loss and AD: moderate to 
severe apparent sensorineural hearing loss.

An additional serial audiogram test, dated in March 2000, 
indicated AS: mild to moderate sensorineural hearing loss, 
and AD: progressive moderately-severe to severe sensorineural 
hearing loss.  The examiner noted that the findings reflected 
a 20 decibel shift at 1000 hertz relative to thresholds two 
months ago.  Physician notes associated with the March 2000 
treatment of the veteran indicated the examination of the 
veteran's ears was entirely normal.

In August 2000, the veteran underwent a VA examination.  At 
this time, the examiner also conducted a detailed review of 
the veteran's claims file in regards to his hearing loss and 
tinnitus.  After a detailed review of the veteran's claims 
file in August 2000, the examiner indicated that the 
veteran's physical induction and separation examinations 
revealed audiograms that were done only as screening tests, 
with essentially no audiometric measurements made at the time 
of induction or separation from service.  In addition, the 
examiner noted that most recent audiograms have revealed a 
dramatic decrease in the veteran's hearing on the right side.  
According to the examiner, the veteran experienced a 
precipitous drop in hearing on his right side somewhere 
between 1998 and 2000.  Two serial audiograms in the 
beginning of the year 2000 with the latest being March 2000, 
showed a mild to moderate hearing loss on the left with a 
high frequency emphasis around 4000 Hertz, but more over a 
very large severe hearing loss on the right side, distinctly 
different from all of the veteran's previous audiograms.  A 
physical examination of the veteran was described as 
unrevealing.  His tympanic membranes remained clear and 
mobile bilaterally.  Nasal and oral exams were negative.  
On audiological evaluation in August 2000, pure tone 
threshold levels were:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
30
25
LEFT
25
25
25
30
25

Speech recognition was 96 percent correct in each ear.  The 
impression was that the veteran's hearing loss was of a mild 
nature, but enough to explain the veteran's constant 
tinnitus.  The examiner advised that the veteran's history of 
noise exposure seemed legitimate.  He was however, unable to 
explain the dramatically diminished hearing in the veteran's 
right ear between 1998 and 2000.  In his medical opinion this 
dramatic change was not related to the veteran's military 
noise exposure in as much as he had been stable for decades 
after his discharge from service.

II.  Legal Analysis

Service Connection for right ear hearing loss and tinnitus

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.

Chronic diseases, such as sensorineural hearing loss, may be 
presumed to have been incurred in service if it is manifested 
to a compensable degree within a year of discharge from a 
period of active service lasting 90 or more days.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§ 3.307, 3.309 (2000).

In the instant case, the veteran's service medical records, 
as well as records of post-service treatment, fail to show 
that the veteran suffered from hearing loss in service, or 
within one year thereafter.  As such, the above-referenced 
presumption for sensorineural hearing loss is not applicable 
in this case.  

Nevertheless, the Board has proceeded to apply the pertinent 
VA regulations to the veteran's claim for entitlement to 
service connection for a right ear hearing loss disability, 
as service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
which provides that under the laws administered by the VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4,000 Hertz is 40 decibels or greater; or when 
auditory thresholds for at least three of the frequencies are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less that 94 percent.  38 
C.F.R. § 3.385.

Currently, the veteran's right ear auditory threshold test 
results, derived at the applicable frequencies during 
multiple audiometric examinations dating as far back as 
January 1992 to more recently in August 2000, indicate the 
veteran presently has impaired hearing in his right ear, 
which rises to the level of a hearing loss disability within 
VA's applicable standards.  38 C.F.R. § 3.385.  More 
specifically, the veteran's right ear auditory thresholds for 
at least three of the of applicable frequencies were 26 
decibels or greater each time he was tested beginning in 
January 1992 through August 2000.  Accordingly, the Board 
finds that the veteran has the requisite measured right ear 
hearing loss disability for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.

In regards to his right ear hearing loss and tinnitus, the 
veteran, by all accounts, contends that he has a history of 
exposure to loud noise in service.  The veteran indicated 
that he was assigned to a special operations group in Special 
Forces.  See King v. Brown 5 Vet. App. 19, 21 (1993) (the 
veteran is competent to offer lay evidence of what occurred 
during his period of service).  The veteran's history of 
noise exposure in service appears to be corroborated by his 
DD Form 214, his Special Forces certificate, and other 
certificates of qualification such as his parachute badge, 
82nd airborne division certificate, a weapons expert 
certificate, a warfare certificate, a scuba diver 
certificate, and a long range recon platoon certificate.  
Accordingly, the Board determines that the veteran's account 
as to the circumstances surrounding his exposure to loud 
noises in service is credible.

While the evidence of record supports a finding that the 
veteran was exposed to loud noises in service, the medical 
evidence of record is equivocal as to whether the veteran's 
right ear hearing loss disability and tinnitus are a result 
of this in-service noise exposure.  In this regard, while the 
VA examiner in August 2000 was unable to explain the 
veteran's dramatically diminished hearing in his right ear, 
between 1998 and 2000, he did distinguish the etiology of 
this decline, from that of the veteran's overall hearing loss 
in his right ear.  In his medical opinion, the examiner 
explained that the dramatic change in the veteran's right 
ear, between 1998 and 2000, was not related to his military 
noise exposure, in that the veteran's hearing had been stable 
for decades after his discharge from service.  However, in 
December 1998, the VA examiner noted that the veteran had 
significant noise exposure in service resulting in apparent 
moderate high frequency hearing loss.  He further indicated 
that the veteran had no other significant noise exposure 
other than his military service, and that this would be 
consistent given the veteran's relatively young age.  
Moreover, in August 2000, the VA examiner commented that the 
veteran's history of noise exposure seemed legitimate.  He 
also gave the impression that in regards to the veteran's 
hearing loss, it was of a mild nature-but at the same time, 
it was also enough to explain the veteran's constant 
tinnitus.  

Although the VA examiner in August 2000 ruled out the decline 
in veteran's decibel loss for his right ear, as not related 
to service, he did not definitively establish a causal 
relationship between the veteran's in-service noise exposure 
and the current findings demonstrating his right ear hearing 
loss disability.  The examiner did however, confirm that the 
veteran's history of noise exposure seemed legitimate and he 
advise that veteran's hearing loss, although of a mild 
nature, was also enough to explain the veteran's constant 
tinnitus.  In fact, the VA examiner in December 1998 was able 
to conclude that there was an apparent relationship between 
the veteran's significant noise exposure and hearing loss, 
noting that the veteran had no other significant noise 
exposure other than his military service.  In addition, as 
discussed above, the service personnel records, such as the 
veteran's DD 214 and other certificates of qualification, 
corroborate the veteran's assertions of noise exposure.  
Thus, under 38 C.F.R. § 3.102, when a reasonable doubt arises 
regarding service origin, such doubt will be resolved in 
favor of the veteran.  A reasonable doubt is one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, in resolving all reasonable doubt in favor of the 
veteran, the Board determines that both the veteran's right 
ear hearing loss disability and his tinnitus resulted from 
the veteran's in-service noise exposure, and as such are of 
service origin.  VCAA § 4 (to be codified as amended at 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, 
service connection for right ear hearing loss and for 
tinnitus is granted.


ORDER

Entitlement to service connection for right ear hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

Malocclusion and Left Ear Hearing Loss

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent to his or her claim and expanded the duty to 
notify the veteran and his or her representative, if any, 
concerning the aspects of claim development.  See Veterans 
Claims Assistance Act of 2000, Pub.L.No. 106-475, 114 Stat. 
2096 (2000) (hereinafter, "VCAA"); Veterans Benefits and 
Health Care Improvement Act of 2000, Pub.L.No. 106-419, § 104 
(2000).

In assisting the veteran to develop his claim for entitlement 
to service connection for malocclusion, VA must make 
reasonable efforts to obtain any outstanding medical records, 
which have been identified by the veteran.  During his 
December 1998 VA examination, the veteran reported a history 
of having sought private treatment and correction for his 
malocclusion condition at the California Pacific Medical 
Center.  At his November 1995 RO hearing he testified that he 
had surgery in 1990 at the Pacific Presbyterian Hospital in 
San Francisco.  Although it is not clear from the record 
whether or not the referenced facilities are the same, or 
separate, it does appear that the necessary information could 
be readily obtained from the veteran.  Currently, there is no 
indication in the claims file that an attempt has been made 
to obtain records from the referenced facilitie/s.  Because 
the record suggests additional relevant medical reports are 
available, a reasonable effort should be made to secure such 
records.   Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Fulfillment of the statutory duty to assist also requires VA 
to provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  An examination or opinion is 
necessary to make a decision on the claim when the record 
contains (1) competent evidence that the claimant has a 
current disability or persistent or recurrent symptoms of the 
disability and (2) indicates that the disability or symptoms 
may be associated with the claimant's active duty and (3) 
does not contain sufficient medical evidence for VA to make a 
decision.  See VCAA at § 3 (to be codified at 38 U.S.C. 
§ 5103A).

Based on the RO's January 2000 Supplemental Statement of the 
Case, it appears that the veteran's claim of entitlement to 
service connection for malocclusion was denied based on the 
RO's finding that there was no medical evidence showing the 
veteran incurred an injury or disease in service; moreover, 
the medical evidence did not support a finding of aggravation 
regarding a pre-existing congenital malocclusion condition.

However, the veteran has brought forth competent evidence of 
a malocclusion disability, which was possibly manifested by 
an in-service injury.  Here, the record indicates that the 
veteran earned a weapons expert certificate.  According to 
the veteran, he was struck in the jaw by a rifle in 1977, 
while in service.  During his December 1998 examination, he 
indicated that he was immediately sent to the base oral 
surgeon for evaluation; however, in this regard, it is again 
noted that the service medical records from his first period 
of service (September 1975 through September 1978) are 
unavailable.  A record from the veteran's second period of 
service, dated in September 1980, shows treatment for 
complaints of malocclusion with mandibular shift to the left 
and prognathism.  It was noted that the veteran had a history 
of having had a mandibular fracture with a third molar 
extraction on the right approximately three years previously 
in 1977.  The provisional diagnosis at this time was 
malocclusion with mandibular prognathism midline deviation.  
A work-up for Orthoperodontic surgery was recommended.  
Ultimately, corrective surgery for the veteran's malocclusion 
was performed in 1990.

Based on the veteran's above-referenced statements, in 
conjunction with the findings contained in the September 1980 
service medical report, the Board finds that VA's duty to 
assist has been triggered.  In this regard, a VA examination 
is subsequently necessary in order to obtain sufficient 
medical evidence for VA to make a determination on the 
veteran's claim.  See Falzone v. Brown, 8 Vet.App. 398, 404-
04 (1995); Harvey v. Brown, 6 Vet.App. 390, 393 (1994); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  In particular, an 
examination is warranted to assist in resolving the etiology 
of the veteran's current malocclusion disability, whether 
that condition preexisted service, was incidental to service, 
or was aggravated by service.  As the determinative issue 
here is etiology of the veteran's condition, competent 
medical evidence in this regard is critical.  Wisch v. Brown, 
8 Vet. App. 139, 140 (1995).  Lastly, the examination should 
take into account the veteran's record of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

The Board likewise finds that VA's duty to assist has been 
triggered, and a VA examination is subsequently necessary in 
order to obtain sufficient medical evidence for VA to make a 
determination with regards the veteran's claim of entitlement 
to service connection for hearing loss in his left ear.  The 
Board notes that while the veteran's August 2000 audiometric 
testing results for the left ear are presently insufficient 
to establish a hearing disability within VA's applicable 
standards under 38 C.F.R. § 3.385, the record nevertheless 
indicates that he does have hearing loss in his left ear.  
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting 
that "the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 
110-11(Stephen A. Schroeder et. al. Eds., 1988) ).  Moreover, 
on the occasion of his testing in October 1994 and November 
1995, the veteran did meet the VA standards in regards to 
establishing a left ear hearing loss disability.  Because the 
record currently contains conflicting medical evidence in 
regards to any left ear hearing disability, the veteran may 
or may not have, the Board finds that an additional 
examination is warranted in order to make a determination on 
the veteran's claim.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
malocclusion, both before, during, and 
after service.  After securing any 
necessary release(s), the RO should 
request copies of all indicated records 
which have not been previously secured 
and associated with the claims folder.  
If the search for any requested records 
yields negative results, that fact should 
clearly be documented in the veteran's 
claim file, and he should be so notified.

2.  The RO should schedule the veteran to 
undergo a comprehensive VA dental 
examination by the appropriate specialist 
in order to determine the nature, 
severity, and etiology of any 
malocclusion disability found to be 
present.  All studies deemed appropriate 
in the medical opinion of the examiner 
should be performed, and all findings 
should be set forth in detail.  The 
examiner must have an opportunity to 
review the entire claims folder, to 
include the veteran's service medical 
records and a copy of this remand.  After 
reviewing the available medical records 
and examining the veteran, the examiner 
should respond specifically to each of 
the following item/s:

(a.)  The examiner should state as 
precisely as possible whether any 
malocclusion condition existed prior to 
service, or whether the malocclusion 
condition was coincident with service.

(b.)  If it is determined that a 
malocclusion condition was found to have 
existed prior to service, did such 
condition increase in severity during 
service?  In offering this assessment, 
the examiner should specifically comment 
on whether the veteran sustained 
temporary or intermittent malocclusion 
with activity during service, or whether 
the pathology of the malocclusion 
condition permanently changed during 
service.

(c.)  If the malocclusion is found to 
have increased in severity during 
service, the examiner should state as 
precisely as possible whether such 
increase was due to the natural 
progression of the condition, or could be 
contributed to the veteran's period of 
military service.  

3. The RO should also schedule the 
veteran to undergo a comprehensive VA 
audiological examination.  All studies 
deemed appropriate in the medical opinion 
of the examiner should be performed, and 
all findings should be set forth in 
detail.  The examiner must have an 
opportunity to review the entire claims 
folder, to include the veteran's service 
medical records and a copy of this 
remand.  After reviewing the available 
medical records and examining the 
veteran, the examiner should respond 
specifically to each of the following 
item/s:

(a.)  What are the average pure tone decibel 
threshold in the veteran's left ear at the 
frequencies 500, 1,000, 2,000, 3,000 and 4,000 
Hertz? 

(c.)  Based on the results of the veteran's 
audiometric test, what if any hearing loss does the 
veteran have?

(c.)  If the veteran does indeed have hearing loss, 
the examiner should indicate whether it is at least 
as likely as not that such is etiologically related 
to any incident of service, to include in-service 
noise exposure.

(d.)  Are the veteran's audiometric test results 
consistent with the results of previous audiometric 
tests contained in the veteran's claims file.  If 
test results are not consistent, please explain any 
inconsistencies.

(e.)  Based on a Maryland CNC word test, what is 
the percentage of correct speech discrimination in 
the veteran's left ear?

(f.)  Based on the results of the veteran's 
Maryland CNC word test, what if any hearing loss 
does the veteran have?

(g.)  If the veteran does indeed have hearing loss, 
the examiner should indicate whether it is at least 
as likely as not that such is etiologically related 
to any incident of service, to include in-service 
noise exposure.

A complete rationale for any opinion 
expressed regarding hearing loss or 
malocclusion should be included in the 
examination report, to include upon what 
medical principles the opinions are based 
and citation to the evidence of record 
upon which the opinion is based.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.

If the examiner determines that it is not 
feasible to respond to any of the above 
items, the examiner should explain why it 
is not feasible to respond.

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet.App. 
268, 271 (1998).

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub.L.No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A and 5107) are fully complied 
with and satisfied.

6.  Following the completion of the 
foregoing, the RO should then 
readjudicate the veteran's claims of 
entitlement to service connection for 
malocclusion and left ear hearing loss.

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the veteran's VA claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 



